Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 8/10/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anderson on 9/9/2021.
Claims 1-5, 8, 24-25 are allowed.

The application has been amended as follows:
1.         (Currently Amended) A tunnel junction ultraviolet (UV) light emitting diode (LED), comprising: a mesa structure comprising at least one of: an n-doped bottom contact region, a p-doped region, and a tunnel junction arranged in contact with the p-doped region, wherein a geometry of the mesa structure is configured to increase respective efficiencies of extracting transverse-electric (TE) polarized light and transverse-magnetic (TM) polarized light from the tunnel junction UV LED, wherein the mesa structure is configured such that an emitted photon travels less than 10 µm before reaching an inclined sidewall of the mesa structure, wherein the inclined sidewall is formed in at least a portion of the p-doped region, and wherein the tunnel junction is arranged below the p-doped region;
an active region arranged in contact with at least a portion of the inclined sidewall of the mesa structure;
an n-doped top contact region, wherein the active region is arranged between the p-doped region and the n-doped top contact region, and wherein the n-doped top contact region is arranged on the inclined sidewall; and
a reflective material arranged on at least a portion of the inclined sidewall of the mesa structure.
 Cancel claims 6-7
Cancel claims 9-23
Cancel claims 26-35

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Priro art neither teach nor suggust “ a tunnel junction ultraviolet (UV) light emitting diode (LED), comprising: a mesa structure comprising at least one of: an n-doped bottom contact region, a p-doped region, and a tunnel junction arranged in contact with the p-doped region, wherein a geometry of the mesa structure is configured to increase respective efficiencies of extracting transverse-electric (TE) polarized light and transverse-magnetic (TM) polarized light from the tunnel junction UV LED, wherein the mesa structure is configured such that an emitted photon travels less than 10 µm before reaching an inclined sidewall of the mesa structure, wherein the inclined sidewall is formed in at least a portion of the p-doped region, and wherein the tunnel junction is arranged below the p-doped region; an active region arranged in contact with at least a portion of the inclined sidewall of the mesa structure; an n-doped top contact region, wherein the active region is arranged between the p-doped region and the n-doped top contact region, and wherein the n-doped top contact region is arranged on the inclined sidewall; and a reflective material arranged on at least a portion of the inclined sidewall of the mesa structure.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816